DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-22, in the reply filed on 1 September 2020 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2019 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 14 and 20, these claims set forth that the metal layering material has a higher porosity than the base material, a lower hardness than the base material, a higher degree of plastic deformation than the base material, or any combination thereof. Likewise, claims 15 and 22 set forth that a metal overcoat has a lower porosity than the layer of the metal layering material, higher degree of plastic deformation than the layer of metal layering material, a higher hardness than the layer of metal layering material, or any combination thereof. However, it is unclear what methods are being utilized to measure these properties. For example, hardness can be measured through various tests which yield differing results. This can also be seen in the plastic deformation. Porosity can also be measured by several methods, including the volume of the pores or number of pores. For the purposes of examination, the Office is interpreting these to be measured by any appropriate method. 
Claims 15-18 depend from claim 14 and incorporate the limitations therein. These claims are likewise rejected for the reasons set forth above in regards to claim 14. 

As to claim 16, this claim depends from claim 14 which sets forth a hollow structure. Claim 16 set forth that a fusible metal fills the hollow structure. If the hollow structure is filled it cannot be a hollow structure. Therefore, the metes and bounds of this claim cannot be determined.

As to claim 19, this claim sets forth that the cold sprayed material having a microstructure consistent with cold spray deposition conducted under non-standard lower 
As to claims 20-22, these claims depend from independent claim 19 and incorporate the limitations therein. Therefore, claims 20-22 are rejected for the reasons set forth above in regards to claim 19. 

As to claim 21, this claim sets forth “a dense cold-sprayed material overcoat layer.” The metes and bounds of this claim cannot be determined because it is unclear what would be considered dense versus a non-dense layer. The metes and bounds of this claim cannot be determined. 
Claim 22 depends from claim 21 and incorporate the limitations therein. Therefore, claim 22 is rejected for the reasons set forth above in regards to claim 21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 8,741,420 (Bunker).
In regards to independent claim 14 and dependent claims 17 and 18, relates to gas turbine engines and to microchannel cooling therein. (1:7-8) The component comprises a substrate having an outer surface and an inner surface, where the inner surface defines at least one hollow, interior space, where the outer surface defines one or more grooves, and where each of the one or more grooves extends at least partially along the surface of the substrate and has a base. (2:21-27) 

    PNG
    media_image1.png
    323
    477
    media_image1.png
    Greyscale

One or more access holes extend through the base of a respective of one of the one or more grooves to place the groove in fluid communication with respective ones at the at least one hollow interior space. (2:27-30) The component further includes a coating disposed over at least a portion of the surface of the substrate. (2:30-32) The coating comprises one or more layers, and at least one of the layers defines one or more permeable slots, such that the respective layer does not completely bridge one or more grooves. (2:32-35)

    PNG
    media_image2.png
    248
    488
    media_image2.png
    Greyscale

The substrate 110 is typically cast prior to forming the grooves 132 in the surface 112 of the substrate 110. (14:11-13) Depending on the intended application for component, this could include Ni-base, Co-base, and Fe-base superalloys. (5:20-22) Access holes 140 extend through the respective bases 134 of the grooves 132 and the hollow interior space 114. (12:17-20) Therefore, there are a plurality of junctions that connect two or more narrow diameter channels with one wider diameter channel. (See Figure 7)
The coating 150 is disposed over at least a portion of the surface 112 of the substrate 110 by performing at least one of a thermal spray process and a cold spray process. (8:33-36) The coating may be further modified to improve its oxidation and/or hot corrosion resistance. (11:23-27) In particular, MCrAlY family of materials may be used. (11:33-36) The coating may include one or more layers, such as at least one of a structural coating, a bond coating, an oxidation-resistant coating, and a thermal barrier coating. (12:29-38) 
MCrAlY coatings have hardness that is less than and plastic deformation that is greater than the superalloy base. This is a result of the compositional differences and the forming via casting versus cold spraying. Further, the casting method produces a product that would have less porosity than a cold spray coating. 

Claim Rejections - 35 USC § 103
Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,598,963 (US ‘963).
In regards to independent claim 14 and dependent claims 15, 17, and 18, US ‘963 is directed to a component including a substrate having an outer surface and an inner surface, where the inner surface defines at least one hollow, interior space. (Abstract) 

    PNG
    media_image3.png
    446
    820
    media_image3.png
    Greyscale

The component comprises a turbine airfoil and the substrate 110 defines at least one access channel 140 that extends between and provides fluid communications between a respective hollow, interior space 114 and at least one cooling channel 130. (7:57-63) The respective access channel 140 intersects the base 134 of the respective cooling channel 130. (7:63-65) As seen in Figure 6, this includes a plurality of junctions that connects two or more narrow diameter channels with one wider diameter channel. 

    PNG
    media_image4.png
    418
    889
    media_image4.png
    Greyscale


The coating 150 comprises structural coating layers and may further include optional additional coating layer(s). (6:66-67) The coating may be deposited through at least one of a thermal spray process and a cold spray process. (7:30-32) It is known to apply layers having different properties, such as, but not limited to, strain tolerange, strength, adhesion, and/or ductility. (7:52-56) 
The substrate 110 is cast. (5:15-16) Depending on the intended application for component 100, this could include Ni-base, Co-base and Fe-base superalloys. (5:19-21) 
The coating may include structural coatings as well as bond coatings and oxidation-resistanct coatings. (7:17-21) The structural coating may comprise (Ni,Co)CrAlY alloy. (7:21-24) (Ni,Co)CrAlY coatings have hardness that is less than and plastic deformation that is greater than the superalloy base. This is a result of the compositional differences and the forming via casting versus cold spraying. Further, the casting method produces a product that would have less porosity than a cold spray coating. Further, this reference sets forth selecting different coating layers having beneficial properties that would include hardness and plastic deformation to provide the coating layers enhanced properties. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. Therefore, it would have been obvious to have selected coatings meeting the claimed product limitations. One of ordinary skill in the art would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784